Appellate Case: 20-1320      Document: 010110706275   Date Filed: 07/06/2022   Page: 1
                                                                              FILED
                                                                  United States Court of Appeals
                                        PUBLISH                           Tenth Circuit

                         UNITED STATES COURT OF APPEALS                    July 6, 2022

                                                                      Christopher M. Wolpert
                               FOR THE TENTH CIRCUIT                      Clerk of Court
                           _________________________________

  C1.G, on behalf of his minor son, C.G., the
  aggrieved party,

         Plaintiff - Appellant,

  v.                                                       No. 20-1320

  SCOTT SIEGFRIED, Superintendent of
  Cherry Creek School District; CHRIS
  SMITH, Chief of Staff for the Educational
  Services Center of Cherry Creek School
  District; RYAN SILVA, Principal of
  Cherry Creek High School; KEVIN
  UHLIG, Assistant Principal at Cherry
  Creek High School; BRYNN THOMAS,
  Dean at Cherry Creek High School;
  CHERRY CREEK SCHOOL DISTRICT
  NO. 5; CARLA STEARNS, Executive
  Director of High School Education at
  Cherry Creek School District,

         Defendants - Appellees.

  --------------------

  AMERICAN CIVIL LIBERTIES UNION;
  AMERICAN CIVIL LIBERTIES UNION
  OF COLORADO; FOUNDATION FOR
  INDIVIDUAL RIGHTS IN EDUCATION;
  CATO INSTITUTE; ELECTRONIC
  FRONTIER FOUNDATION; NATIONAL
  SCHOOL BOARD ASSOCIATION;
  COLORADO ASSOCIATION OF
  SCHOOL BOARDS; KANSAS
  ASSOCIATION OF SCHOOL BOARDS;
  NEW MEXICO SCHOOL BOARDS
Appellate Case: 20-1320    Document: 010110706275        Date Filed: 07/06/2022     Page: 2



  ASSOCIATION; WYOMING SCHOOL
  BOARDS ASSOCIATION; UTAH
  SCHOOL BOARDS ASSOCIATION,

        Amici Curiae.
                          _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                           (D.C. No. 1:19-CV-03346-RBJ)
                       _________________________________

 Jamie Hubbard of Stimson, Stancil, LaBranche, Hubbard, L.L.C. (Andrew McNulty of
 Kilmer, Lane & Newman, L.L.P., with her on the briefs), Denver, Colorado, for Plaintiff
 - Appellant.

 Jonathan Fero, (and M. Johnathan Koonce of Semple, Farrington, Everall & Case, P.C.,
 on the brief), Denver, Colorado, for Defendants - Appellees.

 Vera Eidelman (and Ben Wizner of American Civil Liberties Union Foundation, New
 York, New York; Mark Silverstein and Sara Neel, American Civil Liberties Union of
 Colorado, Denver, Colorado, with her on the brief), for Amici Curiae American Civil
 Liberties Union and American Civil Liberties Union of Colorado.

 Ilya Shapiro of Cato Institute, Washington, D.C.; Darpana Sheth and Ronald G. London
 of Foundation for Individual Rights in Education, Philadelphia, Pennsylvania, on the
 brief for Amici Curiae Foundation for Individual Rights in Education and Cato Institute.

 Sophia Cope, David Greene and Mukund Rathi of Electronic Frontier Foundation, San
 Francisco, California, on the brief for Amici Curiae Electronic Frontier Foundation.

 Francisco M. Negrón, Jr., Chief Legal Officer, of National School Boards Association,
 Alexandria, Virginia; W. Stuart Stuller of Caplan and Earnest, L.L.C., Boulder, Colorado,
 on the brief for Amici Curiae National School Boards Association, et al.
                         _________________________________

 Before MATHESON, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

 KELLY, Circuit Judge.
                          _________________________________



                                             2
Appellate Case: 20-1320    Document: 010110706275        Date Filed: 07/06/2022    Page: 3



       Plaintiff-Appellant Cl.G., on behalf of his minor son, C.G., appeals from the

 district court’s dismissal of his case against Defendants-Appellees Cherry Creek

 School District (District or CCSD) and various employees thereof for alleged

 constitutional violations stemming from C.G.’s suspension and expulsion from

 Cherry Creek High School (CCHS). Cl.G. v. Siegfried, 477 F. Supp. 3d 1194 (D.

 Colo. 2020). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm in part,

 reverse in part, and remand for further proceedings.



                                      Background

       On the evening of Friday, September 13, 2019, C.G. was off campus at a thrift

 store with three friends. Cl.G., 477 F. Supp. 3d at 1200. He took a picture of his

 friends wearing wigs and hats, including “one hat that resembled a foreign military

 hat from the World War II period.” Id. C.G. posted that picture on the social media

 platform Snapchat and captioned it, “Me and the boys bout [sic] to exterminate the

 Jews.” Id. (quoting Aplt. App. 46). C.G.’s post (the photo and caption) was part of

 his private “story,” an online feed visible only to Snapchat users connected with C.G.

 on that platform. Aplt. App. 45–47. Posts on a user’s Snapchat story are

 automatically deleted after 24 hours, but C.G. removed this post after a few hours.

 Cl.G., 477 F. Supp. 3d at 1200. He then posted on his Snapchat story, “I’m sorry for

 that picture it was ment [sic] to be a joke.” Id. at 1200–01.




                                            3
Appellate Case: 20-1320     Document: 010110706275       Date Filed: 07/06/2022      Page: 4



        One of C.G.’s Snapchat “friend[s]”1 took a photograph of the post before C.G.

 deleted it. Id. at 1201. She showed it to her father, and he called the police, who

 visited C.G.’s house and found no threat. Id. Referencing prior anti-Semitic activity

 and indicating that the post caused concern for many in the Jewish community, a

 CCHS parent emailed the school and community leaders about the post. Id.

        On Monday, September 16, 2019, Dean of Students Brynn Thomas told C.G.

 that he was suspended for five days while the school investigated. Id. Two days

 later, the school extended C.G.’s suspension five days to facilitate an expulsion

 review, and then another 11 days to allow for completion of that review. Id. at 1202.

 On October 7, 2019, CCSD held an expulsion hearing, and the hearing officer

 recommended expulsion.2 Id. at 1202–03. Fourteen days after the hearing,

 Superintendent Scott Siegfried informed C.G. that he was expelled for one year for

 violating District policies:

        (1) JICDA(13) prohibiting verbal abuse in a school building or on school
        property (overruling the hearing officer’s finding that JICDA(13) did not
        apply);
        (2) JICDA(19) regulating “behavior on or off school property which is
        detrimental to the welfare, safety or morals of other students or school
        personnel”;

        1
          “Friends” on Snapchat are users who have connected on the platform and can
 therefore see one another’s “private” stories.
        2
          C.G.’s parents provided the school with: (1) “a letter from C.G. accepting full
 responsibility[,] . . . apologizing for his behavior, explaining that it was an impulsive
 lapse of judgment not intended to hurt anyone, and stating that he had recently spent
 time educating himself about Jewish history and talking with Jewish community
 members and advocacy groups”; (2) “a letter from C.G.’s parents reiterating C.G.’s
 journey of education and reticence”; and (3) “letters from community members who
 know C.G. and his family requesting that CCHS turn this into ‘a learning
 opportunity.’” Cl.G., 477 F. Supp. 3d at 1202.
                                            4
Appellate Case: 20-1320    Document: 010110706275        Date Filed: 07/06/2022      Page: 5



       (3) ACC-R prohibiting intimidation, harassment, or hazing by directing
       an obscene comment or gesture at another person or insulting or
       challenging another person or by threatening another person; and
       (4) JKD-1-E, which allows for suspension, expulsion or denial of
       admission for behavior on or off school property that is detrimental to the
       welfare or safety of other pupils or of school personnel including behavior
       that creates a threat of physical harm.

 Id. at 1203 (quoting Aplt. App. 57). Upon C.G.’s appeal, the Board affirmed

 the Superintendent’s decision. Id.

       Plaintiff filed suit under 42 U.S.C. § 1983 claiming: (1) violations of C.G.’s

 rights under the First and Fourteenth Amendments against CCHS/CCSD officials for

 C.G.’s suspension and expulsion; (2) the same violations against the District for

 adopting policies in violation of the First Amendment; (3) violations of C.G.’s

 Fourteenth Amendment procedural due process rights against all Defendants for

 C.G.’s suspension and expulsion; (4) the same violations asserted in claim (3) against

 the District for adopting policies in violation of the Fourteenth Amendment; and (5)

 violations of the First and Fourteenth Amendments against all Defendants for

 conspiracy to violate C.G.’s constitutional rights.3 Id. at 1204.

       Defendants filed a motion to dismiss Plaintiff’s Amended Complaint

 (Complaint) for failure to state a claim under Federal Rule of Procedure 12(b)(6) or

 to grant individual Defendants qualified immunity. See Aplt. App. 73–87. The

 district court determined that Tinker v. Des Moines Independent Community School



       3
         Plaintiff originally included the District’s Board of Education as a Defendant,
 but having already named the District as a party, Plaintiff later dismissed the Board
 as redundant. Cl.G., 477 F. Supp. 3d at 1204.
                                            5
Appellate Case: 20-1320     Document: 010110706275        Date Filed: 07/06/2022    Page: 6



 District, 393 U.S. 503 (1969), applied to off-campus speech, though it noted that the

 pervasiveness of social media had limited the utility of the distinction between off-

 campus and on-campus speech. Cl.G., 477 F. Supp. 3d at 1204–06. The district

 court held that it was foreseeable that C.G.’s post could cause substantial disruption

 and interfere with the rights of others. Id. at 1209–10. Concluding further that “the

 school did have authority to discipline C.G. for his Snapchat post” and CCSD’s

 policies were facially valid, it dismissed Plaintiff’s First Amendment claims. Id. at

 1208–11. Finding that Defendants had provided adequate process in disciplining

 C.G. and that Plaintiff had abandoned his facial challenge to the District’s policies, it

 also dismissed Plaintiff’s due process claims. Id. at 1211–16. Last, the district court

 dismissed Plaintiff’s conspiracy claim for lacking a constitutional violation. Id. at

 1216.

         On appeal, Plaintiff argues that the First Amendment limits school authority to

 regulate off-campus student speech, particularly speech unconnected with a school

 activity and not directed at the school or its specific members. Plaintiff relies heavily

 on Mahanoy Area School District v. B.L., 141 S. Ct. 2038 (2021), decided after the

 district court’s decision in this case. According to the Plaintiff, Mahanoy reaffirmed

 existing principles that a school normally cannot regulate off-campus student speech,

 so the individual Defendants are not entitled to qualified immunity. Plaintiff

 contends that CCSD’s policies are facially unconstitutional and overbroad because

 they do not incorporate this distinction. Finally, Plaintiff argues that C.G.’s due



                                             6
Appellate Case: 20-1320     Document: 010110706275          Date Filed: 07/06/2022     Page: 7



 process rights were violated because he was not afforded adequate notice or

 opportunity to be heard regarding his suspensions and First Amendment rights.

        Defendants maintain that C.G. was lawfully disciplined for what amounts to

 off-campus hate speech. According to Defendants, although originating off campus,

 C.G.’s speech still spread to the school community, disrupted the school’s learning

 environment, and interfered with the rights of other students to be free from

 harassment and receive an education. Defendants also contend that C.G. was

 provided all the process that was due.



                                         Discussion

        We review dismissal under Rule 12(b)(6) for failure to state a claim de novo.

 Reznik v. inContact, Inc., 18 F.4th 1257, 1260 (10th Cir. 2021). In this review, we

 accept a complaint’s well-pleaded factual allegations as true, “view all reasonable

 inferences in favor of the nonmoving party, and liberally construe the pleadings.” Id.

 If a complaint “state[s] a claim to relief that is plausible on its face,” it survives a

 Rule 12(b)(6) motion. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)).

    I. Regulation of Student Speech

        Schools may restrict student speech only if it “would substantially interfere

 with the work of the school or impinge upon the rights of other students.” Tinker,

 393 U.S. at 509; Thompson v. Ragland, 23 F.4th 1252, 1258 (10th Cir. 2022). A

 school can also regulate student speech where it reasonably forecasts such disruption.

                                              7
Appellate Case: 20-1320     Document: 010110706275        Date Filed: 07/06/2022       Page: 8



 Thompson, 23 F.4th at 1256. “[S]pecial characteristics call for special leeway when

 schools regulate speech that occurs under its supervision.” Mahanoy Area Sch. Dist.

 v. B.L., 141 S. Ct. 2038, 2045 (2021). But in considering student speech that occurs

 off campus and is unconnected to any school activity, a school: (1) can “rarely stand

 in loco parentis”; (2) “will have a heavy burden to justify intervention” when

 political or religious speech is involved; and (3) must especially respect “an interest

 in protecting a student’s unpopular expression.” Id. at 2046.

       The Mahanoy Court “d[id] not . . . set forth a broad, highly general First

 Amendment rule stating just what counts as ‘off campus’ speech and whether or how

 ordinary First Amendment standards must give way off campus to a school’s special

 need to prevent, e.g., substantial disruption of learning-related activities or the

 protection of those who make up a school community.” Id. at 2045. Instead, it

 identified the above “three features of off-campus speech that often, even if not

 always, distinguish schools’ efforts to regulate that speech from their efforts to

 regulate on-campus speech.” Id. at 2046.

       Mahanoy “provide[s] one example” of “where, when, and how these features

 mean the speaker’s off-campus location will make the critical difference.” Id. In

 Mahanoy, minor student B.L. posted two photos on her Snapchat. Id. at 2043. The

 first photo showed B.L. and a friend raising middle fingers and was captioned: “Fuck

 school fuck softball fuck cheer fuck everything.” Id. The second photo was blank

 and captioned: “Love how me and [another student] get told we need a year of jv

 before we make varsity but tha[t] doesn’t matter to anyone else?” Id. Fellow

                                             8
Appellate Case: 20-1320     Document: 010110706275        Date Filed: 07/06/2022       Page: 9



 students who were B.L.’s friends on Snapchat could see this post. Id. The images

 circulated, and B.L. was suspended from the junior varsity cheerleading squad. Id.

        The Court first analyzed B.L.’s speech and determined that it “did not involve

 features that would place it outside the First Amendment’s ordinary protection.” Id.

 at 2046–47. The Court found it important that B.L.: (1) spoke “outside of school

 hours from a location outside the school”; (2) “did not identify the school in her posts

 or target any member of the school community with vulgar or abusive language”; and

 (3) “transmitted her speech through a personal cellphone, to an audience consisting

 of her private circle of Snapchat friends.” Id. at 2047. The Court explained that

 these features, “while risking transmission to the school itself, nonetheless . . .

 diminish the school’s interest in punishing B.L.’s utterance.” Id. (citation omitted).

        The Court then weighed the school’s possible interests in prohibiting B.L.’s

 speech. Id. at 2047–48. That B.L.’s speech was, “[g]eographically speaking, off-

 campus speech” rendered insufficient the validity of her school’s “anti-vulgarity

 interest” and meant that the school did not stand in loco parentis. Id. at 2047. Also,

 some students being upset by the post and discussing it during class for a few days

 “d[id] not meet Tinker’s demanding standard” of “‘substantial disruption’ of a school

 activity or a threatened harm to the rights of others that might justify the school’s

 action.” Id. at 2047–48 (quoting Tinker, 393 U.S. at 514). Mahanoy clarified that

 risk of transmission to the school does not inherently change the off-campus nature

 of all speech on social media. Id. at 2047.



                                               9
Appellate Case: 20-1320    Document: 010110706275        Date Filed: 07/06/2022    Page: 10



        Mahanoy’s framework for assessing school regulation of off-campus speech

  on social media controls our analysis here. In many respects and based on the

  Complaint, this case is materially similar. Like B.L.’s speech, C.G.’s speech would

  generally receive First Amendment protection because it does not constitute a true

  threat,4 fighting words, or obscenity. See id. at 2046–47. Defendants argue that

  C.G.’s post is uniquely regulable because it is “hate speech targeting the Jewish

  community” and “not just a crude attempt at a joke about the Holocaust.” Aplee. Br.

  at 20. But offensive, controversial speech can still be protected. See Mahanoy, 141

  S. Ct. at 2055–56 (Alito, J., concurring).

        Like B.L., C.G.: (1) spoke “outside of school hours from a location outside the

  school”; (2) “did not identify the school in [his] post[] or target any member of the

  school community with vulgar or abusive language”; and (3) “transmitted [his]

  speech through a personal cellphone, to an audience consisting of [his] private circle



        4
          True threats are “statements where the speaker means to communicate a
  serious expression of an intent to commit an act of unlawful violence to a particular
  individual or group of individuals.” Virginia v. Black, 538 U.S. 343, 359 (2003).
  “[A] reasonable person in the circumstances [must] understand [the statement] as a
  declaration of intention, purpose, design, goal, or determination to inflict bodily
  injury on another.” United States v. Dillard, 795 F.3d 1191, 1200 (10th Cir. 2015)
  (quoting United States v. Heineman, 767 F.3d 970, 972 (10th Cir. 2014)). “[T]he
  threat must be a serious one, ‘as distinguished from words as mere political
  argument, idle talk or jest.’” Heineman, 767 F.3d at 972–73 (quoting United States v.
  Viefhaus, 168 F.3d 392, 395 (10th Cir. 1999)).
         As Plaintiff pointed out at oral argument and in the Complaint, school officials
  apparently did not consider C.G. to have authored a threat. On the Monday morning
  following his post, C.G. drove himself to school, parked in the school parking lot,
  and walked past security to his first-period class with his backpack (which was not
  searched) before he was escorted to Dean Thomas’s office. Aplt. App. at 48.
                                               10
Appellate Case: 20-1320     Document: 010110706275        Date Filed: 07/06/2022    Page: 11



  of Snapchat friends.” Id. at 2047 (majority opinion). These characteristics of C.G.’s

  speech, “while risking transmission to the school itself, nonetheless . . . diminish the

  school’s interest in punishing [his] utterance.” Id. (citation omitted).

        Further, like the school in Mahanoy, CCHS’s possible interests in prohibiting

  C.G.’s speech would not defeat his First Amendment protections. See id. at 2047–48.

  Defendants argue that their disciplinary actions were appropriate because they “must

  consider the rights of other students to be free from harassment and receive an

  effective education.” Aplee. Br. at 21–22. But the school cannot stand in loco

  parentis here. That doctrine applies “where the children’s actual parents cannot

  protect, guide, and discipline them.” Mahanoy, 141 S. Ct. at 2046. Mahanoy is clear

  that schools may not invoke the doctrine to justify regulating off-campus speech in

  normal circumstances. See id. Based on the Complaint, there is nothing abnormal in

  this case to prevent following this rule.

        Next, CCHS argues that it had a reasonable expectation of substantial

  disruption (which it claims did in fact occur) and/or interference with other students’

  rights to access education5 under Tinker. Aplee. Br. at 16–22; Aplt. App. 77–79.

  First, Defendants provide the following reasons to support a reasonable forecast of

  substantial disruption regarding C.G.’s initial suspension: (1) that Principal Ryan

  Silva received emails about the post; (2) that the post had been widely circulated



        5
           Defendants do not develop an argument for interference with other students’
  rights, so we address only their substantial disruption arguments. See Bronson v.
  Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007).
                                              11
Appellate Case: 20-1320    Document: 010110706275        Date Filed: 07/06/2022    Page: 12



  throughout the area’s Jewish community; and (3) that the post had scared, angered,

  and saddened a family who said their son was worried about having a class with C.G.

  Aplt. App. 74–75. After the initial suspension, Defendants stress that: (1) Principal

  Silva sent a message to CCHS students, parents, and staff; (2) news outlets covered

  the incident; (3) three more parents contacted CCHS; and (4) CCHS used one

  advisory period to discuss C.G.’s post and promote conversation about harmful

  speech. Aplt. App. 51, 75–76.

        These facts do not support a reasonable forecast of substantial disruption that

  would warrant dismissal of the Complaint. See Mahanoy, 141 S. Ct. at 2047–48.

  CCHS only provides an email chain with one family. Aplt. App. 88–91. Principal

  Silva needed more to substantiate his “feel[ing] [that] the learning environment ha[d]

  been impacted.” Aplt. App. 88; see Taylor v. Roswell Indep. Sch. Dist., 713 F.3d 25,

  37 (10th Cir. 2013). Moreover, “impact[]” does not necessarily equal substantial

  disruption. Aplt. App. 88.

        Defendants rely on West v. Derby Unified School District No. 260, 206 F.3d

  1358 (10th Cir. 2000), to claim that the school has expertise deserving of deference

  and that the context of previous anti-Semitic incidents at the school6 must be

  considered. Aplee. Br. at 17–18. But that case involved a student drawing a

  confederate flag on campus in a school district that had adopted a policy in response



        6
          The record attests one previous incident: “the suspension of 3 students last
  December for threatening to use assault rifles to shoot the Jews.” Aplt. App. 91;
  Aplt. Reply Br. at 9 & n.1.
                                            12
Appellate Case: 20-1320     Document: 010110706275        Date Filed: 07/06/2022     Page: 13



  to previous racial incidents, some of which included confederate flags and the student

  in question. West, 206 F.3d at 1361–63. That case materially differs from this one

  because C.G. was off campus and Defendants lack documented context facilitating

  similar disciplinary action or previous, similar behavior by C.G.

        Moreover, C.G.’s post did not include weapons, specific threats, or speech

  directed toward the school or its students. Thus, even pre-Mahanoy, this case

  materially differs from the five cases Defendants cite to prove that other circuits have

  applied Tinker to off-campus speech. Those cases all addressed specific threats

  directed at a school, its students, or its officials.7 Defendants cannot claim a

  reasonable forecast of substantial disruption to regulate C.G.’s off-campus speech by

  simply invoking the words “harass” and “hate” when C.G.’s speech does not

  constitute harassment and its hateful nature is not regulable in this context.

        CCHS’s argument that substantial disruption actually occurred is equally

  unconvincing. See Aplee. Br. at 17; Aplt. App. 79. We cannot consider CCHS’s

  choice to discuss C.G.’s post during an advisory period (a schedule block twice a

  week implemented specifically for dealing with such matters) substantial disruption.

  See Aplt. App. 51–52. Neither can news reports nor four emails from parents be



        7
          See Bell v. Itawamba Cnty. Sch. Bd., 799 F.3d 379, 384–85, 389–93 (5th Cir.
  2015); Wynar v. Douglas Cnty. Sch. Dist., 728 F.3d 1062, 1070–71 (9th Cir. 2013);
  Kowalski v. Berkeley Cnty. Schs., 652 F.3d 565, 567 (4th Cir. 2011); D.J.M. ex rel.
  D.M. v. Hannibal Pub. Sch. Dist. No. 60, 647 F.3d 754, 764–65 (8th Cir. 2011);
  Wisniewski v. Bd. of Educ. of Weedsport Cent. Sch. Dist., 494 F.3d 34, 35 (2d Cir.
  2007). Some of these cases may evidence the rare instance where a school could
  stand in loco parentis.
                                             13
Appellate Case: 20-1320     Document: 010110706275        Date Filed: 07/06/2022      Page: 14



  evidence of substantial disruption. These facts fall short of “Tinker’s demanding

  standard.” Mahanoy, 141 S. Ct. at 2048.

        Because CCHS cannot stand in loco parentis and the Complaint alleges no

  reasonable forecast of substantial disruption or actual disruption, Plaintiff has

  properly alleged that Defendants’ discipline of C.G. for his off-campus speech is a

  First Amendment violation that cannot be dismissed at this stage.

     II. Qualified Immunity

        Individual Defendants also claim that they are entitled to qualified immunity.

  See Aplee. Br. at 22–23. Because Plaintiff has properly pled a constitutional

  violation, individual Defendants at this time can only receive qualified immunity if

  their conduct was not clearly established as unlawful. See Thompson, 23 F.4th at

  1255. The question is whether, by addressing “the defendant’s conduct as alleged in

  the complaint,” the reasonable school official would know that disciplining C.G. for

  posting offensive content online and off campus that did not target the school or its

  members was unlawful. Id. at 1256 (quoting Behrens v. Pelletier, 516 U.S. 299, 309

  (1996)).

        For Plaintiff to show that the law was clearly established, there must be

  authority from the Supreme Court, the Tenth Circuit, or a clear majority of other

  circuit courts “deciding that the law was as the plaintiff maintains.” Id. at 1255. As

  of September and October 2019, the Supreme Court had not yet addressed a case

  involving school regulation of online, off-campus speech. The Court did not

  consider this issue until Mahanoy, and it did not address the question of qualified

                                             14
Appellate Case: 20-1320     Document: 010110706275        Date Filed: 07/06/2022    Page: 15



  immunity in that case because the school district was the only defendant. See 141

  S. Ct. 2038. Before September 2019, this court had only addressed an online, off-

  campus speech case at a university. See Yeasin v. Durham, 719 F. App’x 844, 852

  (10th Cir. 2018) (unpublished). We found that it was not clearly established that a

  university student could not be expelled in part for online, off-campus speech. Id.

        In November 2019, weeks after C.G.’s expulsion, we noted in Hunt v. Board

  of Regents of the University of New Mexico “unmistakable gaps in the case law,

  including whether: (1) Tinker applies off campus; [and] (2) the on-campus/off-

  campus distinction applies to online speech.” 792 F. App’x 595, 606 (10th Cir.

  2019) (unpublished).8 We thus did not find it clearly established that a university

  could discipline a student for offensive online, off-campus speech. Id. at 601–02.

  But in 2022, in Thompson v. Ragland, we determined that it was clearly established9

  that a university student could not be disciplined for “express[ing] her displeasure

  with [a] professor” and “suggest[ing] that her classmates leave ‘honest’ end of term

  evaluations.” 23 F.4th at 1253. There, the student’s speech could not be regulated

  on campus, so it was clearly established that regulating it off campus was unlawful.

  Id. at 1261–62.




        8
           Plaintiff filed suit in this case in 2016 concerning conduct in late 2012 and
  resulting disciplinary action in early 2013. See Hunt, 792 F. App’x at 597–99.
         9
           Even though Thompson was decided this year, it evaluated conduct that
  occurred in early 2019, before the conduct at issue in this case. See 23 F.4th at
  1254–55.
                                             15
Appellate Case: 20-1320     Document: 010110706275         Date Filed: 07/06/2022     Page: 16



         Because the district court did not address the question of qualified immunity,

  we remand for the district court to consider this issue in the first instance.

  Underwood v. Bank of Am. Corp., 996 F.3d 1038, 1056–57 (10th Cir. 2021).

     III. Plaintiff’s Facial Challenge to CCSD’s Policies

         Plaintiff claims that CCSD policies JICDA(13), JICDA(19), ACC-R, and JDK-

  1-E violate the First Amendment in permitting suspension and expulsion “for speech

  that occurs off-campus, unconnected to a school-sponsored event or activity.” Aplt.

  App. 60. Our determination that C.G. has properly pled a First Amendment violation

  means that his as-applied challenge successfully withstands dismissal at this stage.

  Because “[i]t is not the usual judicial practice . . . [and not] generally desirable” to

  reach a facial challenge after ruling for the plaintiff on an as-applied one, we do not

  address C.G.’s facial challenge for overbreadth. See Bd. of Trs. of State Univ. of

  N.Y. v. Fox, 492 U.S. 469, 484–86 (1989). We note, however, that C.G. has waived

  any overbreadth argument as to CCSD policies JICDA(13), JICDA(19), and ACC-R

  because he did not reference or cite them in his opening brief. Aplt. Br. at 36–41; see

  Kitchen v. Herbert, 755 F.3d 1193, 1208 (10th Cir. 2014).

     IV. Plaintiff’s Procedural Due Process Rights

         Plaintiff alleges that Defendants denied C.G. procedural due process in his

  suspensions and expulsion. Aplt. App. 63–65. Defendants argue that C.G. demands

  process beyond what the Constitution requires. Aplee. Br. at 29–33.

         We assess C.G.’s initial, five-day suspension under Goss v. Lopez. 419 U.S.

  565, 581 (1975). For suspensions of one to ten days, a student must “be given oral or

                                              16
Appellate Case: 20-1320     Document: 010110706275       Date Filed: 07/06/2022       Page: 17



  written notice of the charges against him and, if he denies them, an explanation of the

  evidence the authorities have and an opportunity to present his side of the story.” Id.

  Opportunity under Goss must be meaningful to be considered actual opportunity.

  West, 206 F.3d at 1364.

        Plaintiff alleges that C.G. was removed from his first-period class and taken to

  Dean Thomas’s office, where he remained for hours. Aplt. App. 48–49. The

  Complaint further claims that CCSD “officials . . . decided to suspend [him]”

  “[b]efore hearing anything from C.G.” Aplt. App. 48; see also Aplt. Br. at 41. We

  consider it axiomatic that an opportunity for C.G. “to present his side of the story,”

  Goss, 419 U.S. at 581, could not have been meaningful and satisfied Goss if a

  disciplinary decision had already been made. Cf. Cleveland Bd. of Educ. v.

  Loudermill, 470 U.S. 532, 543 (1985). Taking, as we must, these well-pled

  allegations as true and construing reasonable inferences in Plaintiff’s favor, Reznik,

  18 F.4th at 1260,10 it is certainly plausible that C.G. was not given a meaningful

  opportunity to explain his side of the story before officials made a disciplinary

  decision. This is all Plaintiff needs to survive a motion to dismiss on this claim.



        10
           The district court relied upon the Complaint’s allegations that C.G. was
  notified of the suspension and that he was in the Dean’s office for hours to conclude
  that he had sufficient notice and an opportunity to be heard. C1.G., 477 F. Supp. 3d
  at 1212. Defendants argue that “[i]t does not take an inferential leap . . . to conclude
  from these allegations that [C.G.] had ample opportunity to tell his side of the story.”
  Aplee. Br. at 30. But on a motion to dismiss in this context, we cannot draw factual
  inferences against the plaintiff. Therefore, we cannot draw the inference that C.G.
  had an opportunity to present his side of the story while he was in the Dean’s office.
  See Pace v. Swerdlow, 519 F.3d 1067, 1073 (10th Cir. 2008).
                                             17
Appellate Case: 20-1320    Document: 010110706275        Date Filed: 07/06/2022        Page: 18



  Twombly, 550 U.S. at 570. Accordingly, we reverse the district court’s dismissal of

  this claim.

        Goss also governs analysis of the five-day extension of C.G.’s suspension.

  See 419 U.S. at 581. The district court found no due process violation here because

  it held that Defendants complied with due process requirements in meting out C.G.’s

  initial suspension. Cl.G., 477 F. Supp. 3d at 1212. Our determination that Plaintiff

  has plausibly alleged that Defendants violated C.G.’s procedural due process rights

  with the initial suspension affects that rationale and conclusion. On remand, the

  district court must reconsider whether Defendants provided C.G. with a meaningful

  opportunity to present his side of the story. We note some concern with the fact that

  C.G.’s mother — after being notified of the both the five-day and the 11-day

  suspension extensions — asked for a meeting with the school and was denied because

  there would be an expulsion hearing. Aplt. App. 52–55.

        The final suspension extension that stretched C.G.’s suspension to 21 days and

  C.G.’s expulsion are governed by the three-factor test from Mathews v. Eldridge, 424

  U.S. 319 (1976). See Watson ex rel. Watson v. Beckel, 242 F.3d 1237, 1240 (10th

  Cir. 2001). This suspension extension “allow[ed] for completion of the expulsion

  review process,” Aplt. App. 53, which had been under way since CCHS officials

  began a push for expulsion review when Plaintiff was removed from class for his

  initial suspension. Aplt. App. 49, 52.

        Following Mathews, we weigh: (1) C.G.’s interest in returning to school and

  avoiding further reputation harm; (2) the likely value of additional or substitute

                                             18
Appellate Case: 20-1320    Document: 010110706275        Date Filed: 07/06/2022      Page: 19



  procedure to allow C.G. to protest further disciplinary action and/or obtain further

  consideration of his First Amendment rights; and (3) the administrative and fiscal

  burden of such procedure for Defendants. See Watson, 242 F.3d at 1240. Plaintiff

  admits that “C.G. had the opportunity to present his side of the story” at the

  expulsion hearing but maintains that this “cannot sanitize the repeated constitutional

  violations that came before it.” Reply Br. at 15. Further, Plaintiff argues that

  Defendants needed to consider C.G.’s First Amendment rights but ignored them.

  Aplt. Br. at 45–47; Reply Br. at 15. Defendants claim that they provided C.G. with

  all required due process. Aplee. Br. at 29–34. Defendants assert that they considered

  C.G.’s First Amendment rights, despite the fact that “the hearing officer did not make

  findings on that as a matter of law.” Aplee. Br. at 32. According to Defendants,

  “factual findings are enough” because CCSD’s policies reflect the proper legal

  standard for regulating student speech. Aplee. Br. at 32.

        Plaintiff’s proper pleading of a due process violation, Defendants’ possible

  misconceptions of their ability to regulate student speech under the First Amendment,

  and the district court’s consequent inquiry on remand may affect the Mathews

  analysis. Accordingly, we vacate the district court’s dismissal of C.G.’s further

  procedural due process claims for reconsideration. The district court may also

  address claims of qualified immunity for individual Defendants, see, e.g., Brown v.

  Montoya, 662 F.3d 1152, 1171 (10th Cir. 2011); Aplee. Br. at 24–25, 34–35, and in

  Superintendent Siegfried’s case, absolute immunity, Aplee. Br. at 35.



                                             19
Appellate Case: 20-1320     Document: 010110706275         Date Filed: 07/06/2022    Page: 20



     V. Plaintiff’s Facial Challenge to CCSD’s Policies for Fourteenth Amendment
        Violations

          The district court correctly dismissed Plaintiff’s facial challenge here because

  he abandoned it by not addressing it in his response to Defendants’ motion to

  dismiss. Cl.G., 477 F. Supp. 3d at 1215; see also Aplt. App. 114–30. Additionally,

  Plaintiff’s briefing of the issue on appeal is inadequate. See Bronson, 500 F.3d at

  1104.

     VI. Conspiracy Under 42 U.S.C. § 1983

          The district court dismissed Plaintiff’s conspiracy claim because it found that

  “he failed to establish a constitutional violation.” Cl.G., 477 F. Supp. 3d at 1216.

  Because Plaintiff has properly pled a constitutional violation, we remand Plaintiff’s

  conspiracy claim to the district court to evaluate in the first instance. Underwood,

  996 F.3d at 1056–57.

                                         Conclusion

          Plaintiff has properly pled that Defendants violated C.G.’s First Amendment

  rights by disciplining him for his post. Accordingly, we reverse the district court’s

  dismissal of Plaintiff’s first claim and do not reach Plaintiff’s related facial

  challenge. We also reverse the district court’s dismissal of Plaintiff’s claim of a

  procedural due process violation under Goss for C.G.’s initial suspension. The

  district court’s dismissal of Plaintiff’s second alleged due process violation under

  Goss for C.G.’s first suspension extension is consequently vacated for

  reconsideration, as are the final suspension extension and expulsion. We affirm the


                                              20
Appellate Case: 20-1320    Document: 010110706275        Date Filed: 07/06/2022   Page: 21



  dismissal of Plaintiff’s further facial challenges to CCSD’s policies. Finally, we

  remand the questions of qualified and absolute immunity and Plaintiff’s conspiracy

  claim for consideration in accordance with this court’s decision.




                                            21